Citation Nr: 0124961	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision, in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denied service connection for bilateral hearing 
loss. 

On June 19, 2001, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 USCA 7107(c) (West Supp. 2001).  The veteran and his 
spouse testified at this hearing.

REMAND

The veteran is seeking service connection for bilateral 
hearing loss which he claims he developed while flying planes 
for the Oklahoma Air National Guard, beginning in 
approximately 1965.  A National Guard Bureau Form 22, 
associated with the claims file in December 1998, indicates 
that the veteran served in the Oklahoma Air National Guard 
from April 16, 1956 to November 5, 1956, had active duty in 
the U.S. Air Force from November 6, 1956 to March 26, 1958, 
served in the Oklahoma Air National Guard from March 27, 1958 
to June 30, 1959, served in the U.S. Air Force Reserves from 
July 1, 1959 to February 19, 1965, and served in the Oklahoma 
Air National Guard from February 20, 1965 to August 8, 1983. 

The veteran has essentially asserted that his hearing loss 
was caused by exposure to loud engine noise while flying 
planes, and that each time he flew for the Air National 
Guard, it was active duty for training.  Some of these 
missions apparently included flying over Vietnam during the 
war.  While the claims file includes medical records dated 
between 1957 and 1983, there has been no written confirmation 
from the National Personnel Records Center (NPRC) as to the 
dates of the veteran's active duty service, including 
specific dates of any active duty for training.  The RO 
should seek this information and incorporate it in the claims 
file.  The RO should also confirm that it possesses all of 
the veteran's service medical records.  

The claims file includes the report of a July 1999 private 
audiological test.  However, it is unclear from the evidence 
provided whether the individual who conducted the test was a 
state-licensed audiologist, and it does not appear that 
controlled speech discrimination testing was done using the 
Maryland CNC (see 38 C.F.R. § 4.85).  The RO should schedule 
the veteran for VA audiological testing adequate for 
evaluation purposes, and for an ear examination to be 
conducted by a VA physician.  The physician should opine as 
to whether it is as least as likely as not that any bilateral 
hearing loss was manifested during the veteran's period(s) of 
active duty and/or active duty for training, if any, or 
whether it is at least as likely as not attributable to noise 
exposure during active duty or active duty for training.  
Prior to the examination, the RO should attempt to obtain all 
post-service records of treatment for bilateral hearing loss 
which have not previously been associated with the claims 
file.    

The RO should also assure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), as applicable.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  With any needed assistance from the 
veteran, contact the NPRC or any other 
necessary sources to officially confirm 
all dates of the veteran's service, 
included active duty, active duty for 
training and inactive duty training. 

2.  Confirm that all service medical 
records pertaining to the veteran have 
been obtained, including those from all 
periods of active duty, active duty for 
training and inactive duty training, if 
any.  If there are any service medical 
records which have not been associated 
with the claims file, conduct all 
appropriate development to obtain such 
records and permanently associate them 
with the claims file.  All attempts to 
obtain such records should be documented 
in the claims file.  

3.  Ask the veteran to identify all VA 
medical facilities and private medical 
care providers from whom he has sought 
post-service treatment for bilateral 
hearing loss. Obtain all such records not 
already included in the claims folder.

4.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  The claims folder must be 
reviewed prior to the testing and 
examination.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

After the audiological testing is 
conducted, the ear examiner should review 
the veteran's medical records and history 
of noise exposure, noting any significant 
acoustic trauma.  If the veteran has a 
current hearing loss, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
hearing loss had its onset in service or 
is related to any noise exposure during 
service, including any periods of active 
duty and/or active duty for training.  
The reasons for any medical opinions by 
the examiner should be discussed in 
detail. 

5.  Upon receipt, review the audiological 
testing and ear examination reports to 
ensure their adequacy for rating 
purposes.  If either report is inadequate 
for any reason, the RO should seek 
correction and/or more information.  

6.  Review the claims file to determine 
whether further notification or 
development may be required pursuant to 
the VCAA, and undertake it if it is 
required.  Then, readjudicate the 
veteran's claim for service connection for 
bilateral hearing loss.  Supporting 
analysis and explanation for the decision 
must be provided.  If the findings remain 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and allow an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


